DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 192-219, and the species of a detectable label of claim 207 and a chimeric antigen receptor in the reply filed on 06/28/2022 is acknowledged.

Claim Status
The amendment of 06/28/2022 has been entered. Claims 192-228 are pending in this US patent application. Claims 220-228 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 206 is withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.
Claims 192-205 and 207-219 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 06/23/2021 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 195, 200, 203-204, and 215 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 195 recites the broad recitation “between 1×105 cells/mL and 1×108 cells/mL”, and the claim also recites several narrower statements of the range/limitation. Similarly, claim 200 recites “exhibits at least 85%...or more sequence identity to SEQ ID NO.: 1”, and the claim also recites several narrower statements of the range/limitation, including “comprises the amino acid sequence set forth in SEQ ID NO.: 1”. Claim 203 recites the broad recitation “between about 5 minutes and 12 hours”, and the claim also recites several narrower statements of the time range. Claim 204 recites the broad statement “between 25°C and 39°C,” and the claim also recites a narrower temperature range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 195, 200, and 203-204, rendering them indefinite. Therefore, claims 195, 200, and 203-204 are rejected under 35 U.S.C. 112(b).

Claim 215 recites that the cells of claim 192 comprise stem cells, “said stem cells comprising immune cells, white blood cells, peripheral blood mononuclear cells (PBMC), lymphocytes, or unfractionated T cells”. Several of the cell types referred to as “said stem cells” are not stem cells, such as white blood cells or lymphocytes, which are terminally differentiated. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 215, rendering it indefinite. Therefore, claim 215 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 195 to recite the method of claim 192, wherein the test cell composition comprises a concentration of between 1×105 cells/mL and 1×108 cells/mL, inclusive. The Examiner has interpreted claim 200 to recite an amino acid sequence that exhibits at least 85% sequence identity to SEQ ID NO.: 1. The Examiner has interpreted claim 203 to recite that incubating the test composition is for an amount of time between about 5 minutes and 12 hours. The Examiner has interpreted claim 204 to recite a temperature between 25°C and 39°C. The Examiner has interpreted claim 215 to recite that the cells comprise stem cells, immune cells, white blood cells, peripheral blood mononuclear cells (PBMC), lymphocytes, or unfractionated T cells.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 192-193, 195-204, 208-210, and 212-215 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al., Mol. Cell. Proteomics 10: 1-12 (2011).

Nakano teaches a method of suspending pellets containing 1×107 T-cell acute lymphoblastic leukemia cells in 2 mL of lysis buffer, precipitating the membrane proteins from the cells, releasing the glycans from the membrane proteins by incubating with 3 U of recombinant PNGase F from Flavobacterium meningosepticum purchased from Roche for 15 min at 37°C, and analyzing the glycans using LC-ESI MS (see entire document, including page 2, left column, paragraph 4, to right column, paragraph 3; reads on claims 192-193, 195-204, 208-210, 212, and 215; the Examiner notes that lymphoblasts are “immune cells” as recited in claim 215 [please see above under Claim Rejections – 35 USC 112 for the Examiner’s interpretation of claim 215]; the Examiner notes that SEQ ID NO.: 1 is the sequence of PNGase F from Flavobacterium meningosepticum, and so the recombinant PNGase F from Flavobacterium meningosepticum used by Nakano would have the sequence of SEQ ID NO.: 1; the cells are intact as recited in claim 193 at the beginning of the glycan isolation procedure). The analysis detected multiple branched N-glycans and high mannose N-glycans (page 6, Fig. 2; reads on claims 213-214; the first four N-glycans have terminal mannose residues and, thus, are high mannose N-glycans).

Therefore, claims 192-193, 195-204, 208-210, and 212-215 are anticipated by Nakano and are rejected under 35 U.S.C. 102(a)(1).

Claims 192-193, 196-197, 208-209, and 215-216 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redelinghuys et al., J. Biol. Chem. 286(40): 34522-34532 (2011).

Redelinghuys teaches culturing CD4+/CD8+ T-lymphocytes, purifying the cells, homogenizing them, isolating the glycoproteins, releasing -N-glycans with PNGase F, and purifying and analyzing the glycans with MS/MS (see entire document, including page 34524, left column, paragraph 2; reads on claims 192-193, 196-197, 208-209, and 215-216; please see above under Claim Rejections – 35 USC 112 for the Examiner’s interpretation of claim 215; the protocol outlined by Redelinghuys would result in the release of at least one glycan from the cell surface proteins; the cells are intact at the beginning of the isolation procedure as required by claim 193; the T-lymphocytes of Redelinghuys are “immune cells” as recited in claim 215). 
Therefore, claims 192-192, 196-197, 208-209, and 215-216 are anticipated by Redelinghuys and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 192-204, 208-210, and 212-215 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al., Mol. Cell. Proteomics 10: 1-12 (2011).

As discussed above, claims 192-193, 195-204, 208-210, and 212-215 are anticipated by Nakano. However, Nakano does not teach the number of cells in the composition recited in claim 194.

While Nakano teaches a number of cells that is higher than the range recited in claim 194, the instantly recited range would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal numbers of cells to examine for cell surface glycans because the number of cells is an art-recognized, result-effective variable known to affect the quantity of glycans produced for analysis and the amount of time and reagents needed to produce the particular number of cells, which would have been optimized in the art to provide an adequate number of glycans while not unnecessarily wasting time/reagents.
Therefore, claims 192-204, 208-210, and 212-215 are rendered obvious by Nakano and are rejected under 35 U.S.C. 103.

Claims 192-205 and 207-215 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al., Mol. Cell. Proteomics 10: 1-12 (2011), in view of Lauber et al., “Rapid Preparation of Released N-Glycans for HILIC Analysis Using a Novel Fluorescence and MS-Active Labeling Reagent,” Application Note from Waters Corporation (waters.com), January 2015 (cited on the IDS filed 06/23/2021).

As discussed above, claims 192-204, 208-210, and 212-215 are rendered obvious by Nakano. However, Nakano does not teach labeling the glycans with the detectable label recited in claim 207 prior to analysis or using HILIC as the liquid chromatography to separate the glycans.

Lauber teaches that it is important that approaches for glycan analysis exhibit high sensitivity and facilitate detailed characterization and that such analysis could be performed with rapid turnaround times. A highly effective approach of detecting glycans released through PNGase F treatment is to label the glycans, separate them through HILIC, and detect by fluorescence and mass spectrometry (see entire document, including page 1, paragraph 1; cf. claims 205 and 211). To allow for simplicity, high MS sensitivity, and high throughput, the glycans can be labeled with RapiFluor-MS, a reagent comprising a carbamate tagging group, an efficient quinolone fluorophore, and a tertiary amine (page 3, paragraph 2; cf. claims 205 and 207). The label allows for high sensitivity glycan detection (page 5, right column, paragraph 1). The glycans react rapidly with the label and are extracted in a step requiring no more than 15 minutes for HILIC and MS, facilitating immediate analysis of samples (page 11, left column, paragraph 1; cf. claim 211).

While Nakano does not teach the labeling and use of HILIC as the liquid chromatography recited in claims 205, 207, and 211 in their method of isolating and analyzing cell surface glycans in a process involving PNGase F cleavage, liquid chromatography, and MS analysis, it would have been obvious to one of ordinary skill in the art to do so because Lauber teaches that labeling glycans with RapiFluor-MS, HILIC, and MS is a highly effective approach for detecting glycans released through PNGase F treatment that is highly sensitive and facilitates detailed characterization. One of ordinary skill in the art would have a reasonable expectation that using the RapiFluor-MS/HILIC protocol of Lauber in the method of isolating and analyzing cell surface glycans in a process involving PNGase F cleavage, liquid chromatography, and MS analysis taught by Nakano would successfully result in the sensitive and detailed detection of the cell surface glycans of Nakano.
Therefore, claims 192-205 and 207-215 are rendered obvious by Nakano in view of Lauber and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 217-219 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art to the invention of claims 217-219 is found in the teachings of Nakano, as discussed above. However, Nakano does not teach or suggest that the cells express a recombinant receptor as recited in instant claim 217. As such, the claims are free of the prior art but are objected to as being dependent upon a rejected base claim.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/28/2022